DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/25/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2013/0214269) (“Wang”) in view of Yeo et al. (US 2015/0287752) (“Yeo”).
With regard to claim 23, figure 2 of Wang discloses an electronic device, comprising: a panel (“display panel”, par [0024]); a driving circuit configured to drive the 
Wang does not disclose that all of a contacting surface of the pixel electrode that directly contacts the source electrode or the drain electrode is over the active layer.

Therefore, it would have been obvious to one of ordinary skill in the art to form the pixel electrode of Wang over the active layer as taught in Yeo in order to provide a displayer apparatus that displays an image.  See par [0012] of Yeo. 

Allowable Subject Matter
Claims 1-11 and 13-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for the allowance of claims 1 and 21 is that Wang et al. (US 2013/0214269) (“Wang”) does not disclose that the thickness of the second insulation film is 10A or less.

Response to Arguments
Applicant’s arguments with respect to the new amendment in claim 23 have been considered and are addressed in the new rejection stated above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN TZU-HUNG LIU/Primary Examiner, Art Unit 2893                                                                                                                                                                                             3/3/2022